                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 AMBER REIGH LESLIE SCHULTZ,                Case No. 3:20-cr-00043-SLG-DMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 62. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Scott A. Oravec by the District Court, with the written

and oral consents of Defendant, counsel for Defendant, and counsel for the United

States. A proposed change of plea hearing was held before the magistrate judge

at which Ms. Schultz entered a guilty plea to Count 2 of the Indictment, which is a

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), Aiding and Abetting Distribution of

a Controlled Substance.

      Judge Oravec issued a Final Report and Recommendation at Docket 77, in

which he recommended that the District Court accept the Defendant’s plea of guilty

to Count 2 of the Indictment.          No objections to the Final Report and

Recommendation have been filed.




     Case 3:20-cr-00043-SLG-DMS Document 83 Filed 11/17/20 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 2 of the Indictment – Aiding and Abetting Distribution of a Controlled

Substance, and Defendant is adjudged GUILTY of Count 2.

      The Imposition of Sentence hearing in this matter is confirmed for January

25, 2021 at 9:00 a.m. in Virtual Courtroom 1.

      DATED this 17th day of November, 2020 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00043-SLG-DMS, USA v. Schultz
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00043-SLG-DMS Document 83 Filed 11/17/20 Page 2 of 2
